Morris, Justice.
The complaint in this case is verified by James Morrogh, Esq., the attorney for the plaintiff, and is entirely upon information and belief.
The plaintiff is a citizen and resident of France. Mr. Morrogh states his information is obtained from letters written to him by the plaintiff, by information from merchants and others in the city of New-York, and from duly legalized certified copies of letters.
Mr. Morrogh does not verify a single material fact upon his own knowledge.
An injunction should not be allowed or sustained on an affidavit or verified complaint, where the material allegations are made merely on information and belief. (1 Code Rep. 114; 3 Prac. R. 327; 5 P. R. 327—and authorities there cited.)
The injunction must be dissolved.